DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of encoding data performed in a camera.  Each independent claim identifies the uniquely distinct feature “receiving an image sequence comprising a first not video encoded input image frame and a second not video encoded input image frame, receiving an overlay to be applied to the image sequence, the overlay comprising a picture element and spatial coordinates for positioning the picture element in the first and second input image frames, adding the picture element to the first and second input image frames in accordance with the spatial coordinates, thereby generating an overlaid image sequence comprising a first generated image frame and a second generated image frame, encoding a video stream containing output image frames without overlay and corresponding output image frames with overlay, wherein: the first input image frame is encoded as an intra-frame to form a first output image frame, the second input image frame is encoded as an inter-frame with reference to the first output image frame to form a second output image frame, the first generated image frame is encoded as an inter-frame with reference to the first output image frame to form a first overlaid output image frame, the second generated image frame is encoded as an inter-frame to form a second overlaid output image frame, wherein a first part of the second generated image frame is encoded with reference to the first overlaid output image frame, and a second part of the second generated image frame is encoded with reference to the second output image frame, whereby video data covered by the overlay in the overlaid output image frames is accessible in the output image frames without overlay." The closest prior arts, Schierl et al. (WO 2016/180486 A1) and Skupin, Robert, Yago Sanchez, and Thomas Schierl “Compressed domain video compositing with HEVC” disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486